This appeal calls upon us to review the evidence presented *524with respect to the petitioning insurance company’s application to stay arbitration of the respondent’s uninsured motorist claim. The minutes of the hearing indicate that the only evidence proffered by the respondent, Sylvester Savage, as proof of the noninsurance of the offending vehicle, was a statement allegedly made to him by the driver of that vehicle, one Raymond Bernard, to the effect that he had no insurance. This testimony constituted inadmissible hearsay and was not competent proof of Bernard’s lack of insurance (see, Matter of Rosen [MVAIC], 20 AD2d 704; see also, Levins v Bucholtz, 2 AD2d 351). The insurance company, on the other hand, produced documents which indicated that Bernard was insured at the time of the accident by the Hartford Accident and Indemnity Company. Mr. Savage did not rebut the insurance company’s proof. Accordingly, arbitration of his uninsured motorist claim is permanently stayed. Mollen, P. J., Eiber, Sullivan and Rosenblatt, JJ., concur.